Citation Nr: 0711978	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  94-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis 
of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had 12 years of active military service ending 
with his discharge in April 1969.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1996 rating decision by a VA Regional Office (RO).  
In May 2003, the veteran testified on this issue at a Board 
hearing before the undersigned.  The issue on appeal was 
originally before the Board in January 2004 when it was 
remanded for additional evidentiary development and to cure a 
procedural defect.  The issue on appeal was again remanded by 
the Board in March 2006 for a new adequate VA examination.

The Board observes that the veteran's right elbow has been 
characterized as his "minor" elbow in previous rating 
action, specifically a March 2006 Board decision.  However, 
the Board notes that the veteran testified, during his March 
2003 hearing, that he is right handed.  Thus, the Board now 
observes that the veteran's right arm is his "major" arm 
and, accordingly, his left arm is his "minor" arm for the 
purposes of this decision and the rating criteria which 
employ this distinction.  The Board notes this only in 
passing for the purpose of clarification; it does not appear 
that any currently assigned ratings are in error as a result 
of this confusion.


FINDING OF FACT

The service-connected arthritis of the left elbow is 
manifested by elbow flexion to 95 degrees, extension to 0 
degrees, and supination and pronation to 80 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
arthritis of the left elbow have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5206, 5207, 5208, 5213 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a February 2004 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA, making 
timely notice impossible.  Upon review, the Board finds that 
the lack of such a pre-AOJ-decision notice did not result in 
any prejudice to the claimant in this case.  Any timing 
defect was remedied by the fact that the February 2004 letter 
was sent to the appellant prior to supplemental statements of 
the case issued in connection with RO readjudication of the 
issue in September 2004 and June 2006.  Thus, the appellant 
was provided with ample time to benefit from the notice prior 
to the most recent RO adjudication of the case.  The VCAA 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the February 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Although the issue on appeal involves a claim of entitlement 
to an increased rating, the Board believes that the Dingess 
analysis is analogously applicable.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the severity of the 
service-connected left elbow disability in the February 2004 
VCAA letter.  Additionally, there has been timely notice of 
the types of evidence necessary to establish a disability 
rating and an effective date for any rating that may be 
granted.  The RO furnished the appellant with a letter in 
March 2006 which directly explained how VA determines 
disability ratings and effective dates.  This notice was 
provided to the appellant prior to the most recent RO 
readjudication of this case and issuance of a supplemental 
statement of the case in June 2006.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, and VA, have been obtained and the 
veteran has been afforded VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

It appears that the veteran's most recent VA examination with 
findings pertinent to this appeal was conducted approximately 
seven years ago (April 2000).  In the March 2006 remand, the 
Board did schedule a new VA examination in this case, but the 
veteran did not report for the scheduled May 2006 
examination.  In this regard, the veteran's representative 
has acknowledged the failure to report in subsequent 
correspondence but there has been no presentation of any good 
cause for the absence.  When a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b).  In this case, previous VA examinations 
were conducted in association with this appeal, so the Board 
finds it appropriate to decide the case based upon the 
available evidence of record.

No additional pertinent evidence has been identified by the 
claimant as relevant to these issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.


Analysis

The issue on appeal is a claim of entitlement to an increased 
disability rating.  Disability ratings are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The terms 'mild,' 'moderate' and 'severe' are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

The service-connected arthritis of the left elbow is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings is to be evaluated on the basis 
of limitation of motion under the appropriate Diagnostic Code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Code, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that the veteran testified, during his March 
2003 hearing, that he is right handed.  Thus, the veteran's 
left upper extremity is his 'minor' upper extremity for the 
purposes of the Diagnostic Codes below.

Limitation of flexion of the minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees. 38 C.F.R. § 4.71a, Code 5206.

Additionally, a 10 percent evaluation is warranted when 
extension of the forearm of the minor upper extremity is 
limited by 45 degrees, and a 20 percent evaluation requires 
that extension be limited by 75 degrees. (Higher evaluations 
are available for greater limitation of motion.)  38 C.F.R. 
§ 4.71a, Code 5207.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5208.

Limitation of supination of the arm to 30 degrees or less is 
rated 10 percent; and limitation of pronation of the arm is 
rated 20 percent when motion is lost beyond the last quarter 
of arc and the hand does not approach full pronation. 38 
C.F.R. § 4.71a, Code 5213.

For purposes of this decision, the normal motion of an elbow 
is from 0 degrees to 145 degrees of flexion, 0 to 80 degrees 
of forearm pronation, and 0 to 85 degrees of forearm 
supination.  38 C.F.R. § 4.71, Plate I.

The Board finds an increased rating is not warranted for the 
left elbow based on limitation of any motion.  Physical 
examination of the elbows was normal at the time of the 
September 1996 VA examination.  On VA examination in August 
1998, the veteran complained of pain in his elbows.  The 
range of motion of both elbows was flexion to 110 degrees, 
extension was full to 0 degrees; and pronation and supination 
were "full at 80 degrees."  A VA general medical 
examination was conducted in April 2000.  The veteran 
complained of bilateral elbow pain and an inability to fully 
straighten the elbows.  Physical examination of the elbows 
revealed that there was no tenderness to palpation, no 
swelling, and no deformity.  The range of motion of the left 
elbow was 95 degrees of flexion, full extension to 0 degrees, 
full 80 degrees of pronation, and full 85 degrees of 
supination.  The Board observes that a VA examination 
conducted in November 2001 included examination of the 
veteran's right elbow, but contains no findings regarding the 
left elbow on appeal.

As discussed above, the veteran was scheduled for a new VA 
examination in connection with this appeal in May 2006, but 
did not report for the examination.  No good cause for the 
failure to report has been submitted.  The Board must now 
base its decision upon the evidence of record, 
notwithstanding the fact that the VA examination reports of 
record may not be entirely adequate in all manners.

The Board finds that the range of motion testing summarized 
above does not warrant a rating in excess of 10 percent for 
the left elbow.  The evidence does not demonstrate that the 
veteran experiences limitation of flexion to 90 degrees or 
less, thus no higher rating under Diagnostic Code 5206 is 
warranted.  The evidence does not show any limitation of 
extension and, thus, there is no showing of limitation of 
extension to 75 degrees or more to warrant a higher rating 
under Diagnostic Code 5207.  Additionally, as the evidence 
does not show a limitation of extension, and thus does not 
show extension limited to 45 degrees or more, a higher rating 
under Diagnostic Code 5208 cannot be warranted.  A higher 
rating is not warranted under Diagnostic Code 5213 as, with 
the evidence showing no loss of pronation or supination, 
there is no showing of limitation of motion of the last 
quarter arc with the hand not reaching full pronation.  Even 
reading the August 1998 VA examination report, which 
indicated "full" supination but noted 80 degrees, as 
actually showing limited supination to 80 degrees, there is 
clearly no showing of supination to meet the requirements for 
any higher rating under Diagnostic Code 5213.

The Board finds that an increased rating is not warranted for 
the left elbow arthritis upon consideration of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and Deluca.  The most recent VA 
examination report, dated April 2000, indicates that although 
the veteran reported pain in the elbow, there was no apparent 
tenderness, there was no swelling, and there was no reduced 
range of motion shown to be sufficient for a higher rating.  
The Board acknowledges that the VA examination reports of 
record may inadequately address the factors necessary for 
complete consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
Deluca.  However, the Board again observes that the March 
2006 Board remand attempted to remedy the inadequacies of the 
record by ordering a new VA examination in association with 
this appeal, including with express instructions concerning 
DeLuca factors.  The veteran's failure to report for the 
examination that was scheduled leaves the Board to decide 
this claim based upon the available record.

The veteran testified before the undersigned in May 2003 that 
he had a lot of pain in his elbows caused by movement.  This 
evidence is not persuasive as to a finding that the loss of 
motion equates to an evaluation in excess of 10 percent under 
any of the applicable Diagnostic Codes.  Furthermore, the 
Board notes that the Social Security Administration records 
which have been added to the record do not contain any 
specific clinical findings pertaining to any of the criteria 
for an increased rating for the left elbow disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no persuasive showing by the veteran that the 
service-connected arthritis of the left elbow has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The assigned scheduler ratings 
are intended to represent the average impairment in earning 
capacity resulting from service-connected disability.  38 
C.F.R. § 4.1.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in reviewing the evidence of the 
veteran's left elbow disability.  However, the preponderance 
of the evidence of record is against a rating in excess of 10 
percent for the left elbow disability.  Thus, the provisions 
regarding reasonable doubt are not applicable and the claim 
must be denied.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


